UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6115



PAUL GRAHAM,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND DEPARTMENT OF CORRECTIONS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-01998-CCB)


Submitted:   January 28, 2008          Decided:     February 22, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Graham, Appellant Pro Se. Karl Aram Pothier,           Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul Graham seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) suit.    We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

          Parties in a civil action are accorded thirty days after

the entry of the district court’s final judgment or order to note

an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens

the appeal period under Fed. R. App. P. 4(a)(6).         This appeal

period is “mandatory and jurisdictional.”      Browder v. Dir., Dep’t

of Corr., 434 U.S. 257, 264 (1978).

          The district court’s order was entered on the docket on

November 30, 2006.   Graham’s notice of appeal was dated January 6

and filed January 22, 2007.       Because Graham’s notice of appeal

could be interpreted to allege that he had not received the

district court’s judgment, we previously remanded to the district

court for a determination of whether Graham was entitled to the

benefit of Rule 4(a)(6) to reopen the time to file an appeal.     The

district court found that Graham timely received the judgment, and

the case has now been returned to this court.

          We review the district court’s denial of a Rule 4(a)(6)

motion for abuse of discretion.    Ogden v. San Juan County, 32 F.3d

452, 455 (10th Cir. 1994).    The district court concluded that it


                               - 2 -
timely sent out the judgment, that Graham had received legal mail

during the relevant time period, and that the judgment was never

returned   to    the   court.      We    find   that   the   district    court’s

conclusions     were   not   an   abuse    of   discretion.      See    James   v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993) (stating that abuse of

discretion may occur by failure to exercise discretion, failure to

take   into    account   judicially       recognized   factors    constraining

exercise of discretion, or erroneous factual or legal premises).

              Accordingly, we dismiss the appeal as untimely.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       DISMISSED




                                        - 3 -